DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.    Applicant s amendment filed on 4/7/22  has been entered and made of record.
Claims 3, 8- 9,  are canceled.
Claims 1- 2, 4- 7, 10-16, are pending in the application.
Response to Argument
3. 	Applicant’s arguments, see page 7- 8, of the remarks, filed 2/25/20, with respect to claims 1 -7, 21 -25 have been fully considered and are persuasive. The rejection of claims 1-7, 21-25, has been withdrawn.
Applicant’s arguments see page 7- 8, of the remarks, filed 4/7/22, with respect to the rejection of claims 1-2, 4-7,11-16  under 35 U.S.C. 103 rejection have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Allowable Subject Mater
4.    The following is an examiner’s statement of reasons for allowance:
Claims 1- 2, 4- 7, 10-16,  and renumbered as 1- 13 are allowed.
In response to applicant’s amendment to independent claims 1, 13 and 14  by including the allowable subject matter as indicated in paragraph 6 of the last Office action mailed 1 /21/22 , the rejection of claims 1, 4-7, 11-16  under 35 USC §103 has been withdrawn. Therefore, all the pending claims 1- 2, 4- 7, 10-16, are allowed.
In response to Applicant’s arguments see page 7- 8, of the remarks, filed 4/7/22, with respect to the rejection of claims 1, 4-7, 11-16 under 35 U.S.C 103 rejection have been fully considered, are persuasive and thus overcome the current prior art rejection . Additional searches do not find prior art of record(s). Therefore, the rejection has been withdrawn. Claims 1- 2, 4- 7, 10-16, are now allowed.
Claims 2, 4 – 7, 10 – 12 ,16,  are dependent upon claim 1.
Claim 15, are dependent upon claim 14. 
5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

					










Contact information 
6. 	Any inquiry concerning this communication or earlier communications from the examiner should he directed to SHEELA C CHAVVAN whose telephone number is (571)272-7446, The examiner can normally be reached on M- F 8 am -5,00 pm Hexing. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Chan Park can be reached on 571-272-7409, The fax phone number tor the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status Information for published applications may be obtained from either Private PAIR or Public PAIR.Status Information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see httpy/palr-directuspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBG) at 888-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669